Citation Nr: 0202179	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to May 1968.  
He died in January 2000, and the appellant is his widow.  
This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims in order to establish eligibility for 
dependency and indemnity compensation (DIC).  This is the 
only issue before the Board at this time.

The Board notes that the RO also listed an issue of 
eligibility for survivors' and dependents' educational 
assistance benefits under 38 U.S.C. Chapter 35.  Chapter 35 
educational benefits eligibility would result from a 
favorable finding on the underlying issue of service 
connection for the cause of the veteran's death.  In any 
event, the appellant has never claimed Chapter 35 educational 
benefits.  Under the circumstances of this case, the Board 
finds there is no separate appellate issue of eligibility for 
Chapter 35 educational benefits.


FINDINGS OF FACT

1.  The veteran died many years after service as the result 
of cardiorespiratory arrest due to or as a consequence of 
ventricular fibrillation.  Other contributing conditions 
included ischemic heart disease, chronic obstructive 
pulmonary disease, and end stage renal disease.  

2.  Chronic heart or other cardiovascular disorder, a lung 
disorder, and a kidney disorder were not present in service 
or for many years later, and were not caused by any incident 
of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from May 1948 to May 1968, when he retired based on 20 years 
of service.  His service medical records are negative for 
heart or other cardiovascular disease, lung disease, or 
kidney disease.  At his retirement examination in January 
1968, the heart, vascular system, lungs, and genitourinary 
system were all normal on clinical evaluation; blood pressure 
was 120/88 (normal); and an electorcardiogram was within 
normal limits.  On an accompanying medical history form, the 
veteran denied a history of pertinent problems.

There are no pertinent post-service medical records prior to 
the veteran's death.  Service connection was not established 
for any disability during his lifetime.

The death certificate notes that the veteran died on January 
[redacted], 2000, at the age of 70.  The certificate lists the 
immediate cause of death as cardiorespiratory arrest, due to 
or as a consequence of ventricular fibrillation.  The death 
certificate also lists ischemic heart disease, chronic 
obstructive pulmonary disease, and end stage renal disease in 
the section for other significant conditions contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.

In February 2000, the veteran's widow claimed service 
connection for the cause of his death.  In various statements 
she briefly asserted that the veteran died of a service-
connected disability, but she never explained why she 
believed this. 

In a March 2000 letter, the RO asked the appellant for 
evidence showing the cause of the veteran's death was related 
to service.  She did not respond.  In March 2001, the RO sent 
correspondence to the appellant noting the passage of the 
Veterans Claims Assistance Act of 2000 and informing her of 
the duty to assist provisions contained therein.  The letter 
requested evidence establishing a relationship between the 
veteran's cause of death and his service.  No response has 
been received from the appellant.  

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has notified the appellant of the evidence 
necessary to substantiate her claim.  The RO has requested 
the appellant to provide or identify medical evidence which 
might substantiate her claim, but she has not responded, and 
thus the case must be decided based on the evidence of 
record.  It should be noted that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  A 
VA medical opinion on the cause of death is not warranted, as 
there are no proven predicate facts upon which a doctor might 
be able to make an informed nexus opinion.  Under the 
circumstances of this case, the Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, such as organic heart disease, hypertension, 
arteriosclerosis, and nephritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from May 1948 to May 1968.  
At the time of his death, he was not service connected for 
any condition.  He died in January 2000.  According to the 
death certificate, the primary cause of death was 
cardiorespiratory arrest, due to or as a consequence of 
ventricular fibrillation.  Listed as other contributing 
conditions were ischemic heart disease, chronic obstructive 
pulmonary disease, and end stage renal disease.  These 
primary and contributory causes of death are not shown in the 
veteran's 1948-1968 active duty service medical records, 
within the presumptive year after service, or for many years 
later for that matter.  From available information, it 
appears that the primary and contributory causes of death 
(i.e., heart, lung, and kidney disorders) began many years 
after service, were not caused by any incident of service, 
and are non-service-connected.

The weight of the credible evidence establishes that a 
disability incurred in or aggravated by service did not cause 
or contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b) (Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

